                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO

   CHRISTY LOVELAND, FIDEL
   MOLINA                                            Case No. 1:18-cv-352-BLW

                                                     MEMORANDUM DECISION AND
           Plaintiffs,                               ORDER

           v.

   ADA COUNTY, AMANDA CASE,
   KAREN ALLEN, JAMES CAWTHON,
   GALEN CARLSON,

           Defendants.




                                      INTRODUCTION

        Pending before the Court is defendants’ motion to dismiss. The motion is

 fully briefed and at issue. For the reasons stated below, the Court will grant the

 motion.

                                       BACKGROUND

        Plaintiffs are parents seeking to regain custody of their children. They claim that

 their federal constitutional rights were violated when the state of Idaho was granted

 temporary custody of their minor children in a child protection proceeding currently

 pending in Ada County Magistrate Court. They ask this Court to (1) dismiss those

 proceedings, (2) enjoin the Ada County Magistrate Judge from granting custody of

 plaintiffs’ children to the State, and (3) order the State to return the children to plaintiffs’


MEMORANDUM DECISION AND ORDER - 1
 custody. The defendants respond by asking this Court to abstain from taking jurisdiction

 and to dismiss this action

                                         ANALYSIS

        In Younger v. Harris, 401 U.S. 37, 43-54 (1971), the Supreme Court reaffirmed

 the long-standing principle that federal courts sitting in equity cannot, absent exceptional

 circumstances, enjoin pending state criminal proceedings. The “exceptional

 circumstances” that would counsel against abstaining include those cases where the “state

 proceeding is motivated by a desire to harass or is conducted in bad faith, or where the

 challenged statute is flagrantly and patently violative of express constitutional

 prohibitions in every clause . . .” Moore v. Sims, 442 U.S. 415, 424 (1979). The Ninth

 Circuit has developed a five-prong test that compels abstention

       only when the state proceedings: (1) are ongoing, (2) are quasi-criminal
       enforcement actions or involve a state’s interest in enforcing the orders and
       judgments of its courts, (3) implicate an important state interest, and (4) allow
       litigants to raise federal challenges. If these ‘threshold elements’ are met, [the
       court] then consider[s] [(5)] whether the federal action would have the practical
       effect of enjoining the state proceedings and whether an exception to Younger
       applies.”

ReadyLink Healthcare, Inc. v. State Compensation Ins. Fund, 754 F.3d 754, 758 (9th Cir.

2014). If all five factors are met, the court “must abstain[.]” Id. at 758.

        Here, all five prongs are met. First, the state court proceedings are ongoing,

 according to the plaintiffs’ complaint. See Complaint (Dkt. No. 1) at ¶ 3. Second, the

 Supreme Court has held that state court proceedings initiated by the state to protect

 children are quasi-criminal for abstention purposes. Moore v. Sims, 442 U.S. 415, 423

 (1979). Third, “family relations are a traditional area of state concern.” Id. at 423.

MEMORANDUM DECISION AND ORDER - 2
 Fourth, plaintiffs have not shown that they are barred from raising their federal

 challenges in the state court proceedings. Sanchez, 2018 WL 3956427 (N.D. Cal. 2018)

 (stating that “[i]f the constitutional claims in the case have independent merit, the state

 courts are competent to hear them.”). Fifth, action from this Court would have the effect

 of enjoining the state court proceedings, and there is no evidence that the state court

 action is designed to harass, was brought in bad faith, or is being pursued under state

 statutes that are “flagrantly and patently violative of express constitutional prohibitions in

 every clause . . .” Moore, 442 U.S. at 424.

        The Court recognizes that in Cook v. Harding, 879 F.3d 1035 (9th Cir. 2018), the

 Circuit refused to abstain in a civil dispute between two private parties each claiming

 parental rights over triplets born in a surrogacy arrangement. The plaintiff Cook had

 entered into a surrogacy arrangement to carry the child of C.M. When Cook learned that

 she was carrying triplets, a disagreement arose over whether there should be a “selective

 reduction of the fetuses.” Id. at 1038. Cook filed a complaint in state court against C.M.

 to declare unconstitutional a state law recognizing the validity of surrogacy contracts, and

 C.M. filed a state court action to enforce the contract. Cook then filed an action in

 federal district court that was dismissed by the district court on the ground of Younger

 abstention. The Circuit reversed that part of the ruling, holding that the state court action

 was not a quasi-criminal proceeding brought by the state but merely a civil contract

 dispute between two private parties. Id. at 1040. Abstention would be appropriate, Cook

 noted, if the facts were closer to those in Moore where the state court action was initiated

 by the state to determine custody following allegations of child abuse, but because those

MEMORANDUM DECISION AND ORDER - 3
 facts were not present in Cook, the district court erred in abstaining. Id.

        The present case is like Moore, not Cook. Here, the state court action was initiated

 by the state to determine child custody – it is not a civil contract dispute between two

 private parties – and is hence a quasi-criminal proceeding under Moore. The other

 requirements for abstention are all satisfied, as discussed above. There is no evidence

 that the state court action is designed to harass, was brought in bad faith, or is being

 pursued under state statutes that are “flagrantly and patently violative of express

 constitutional prohibitions in every clause . . .” Moore, 442 U.S. at 424.

        Although Younger is a narrow doctrine and applies only in exceptional

 circumstances, this Court believes this case to fall within the that category. The Court

 will therefore apply Younger abstention and grant the motion to dismiss. The Court will

 enter a separate Judgment pursuant to Rule 58(a).

                                           ORDER

       In accordance with the Memorandum Decision set forth above,

       NOW THEREFORE IT IS HEREBY ORDERED, that the motion to dismiss

(docket no. 22) is GRANTED. The Clerk shall close this case.



                                                  DATED: February 26, 2019


                                                  _________________________
                                                  B. Lynn Winmill
                                                  U.S. District Court Judge



MEMORANDUM DECISION AND ORDER - 4
